Detailed Action
This is a non-final Office action in response to communications received on 3/25/2019.  Claims 1-26 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
The drawings filed on 3/25/2019 are acknowledged.

Examiner Note
The host as recited in claims 16, 18, 23 and 26 is interpreted as a client or a server that is accessible over a network, and therefore interpreted as having structure for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 12-19 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Villasmil (WO 2019/034621 A1), in view of Han (US 2015/0089236 A1).
 Regarding claim 1, Villasmil teaches the limitations of claim 1 substantially as follows:
An apparatus, comprising: 
a memory; and (Villasmil; Page 3, Lines 23-31: an electronic control unit (ECU) having operating instructions stored (i.e. memory))
circuitry configured to receive a global block to be added to a local ledger block chain for validating an electronic control unit update for electronic control unit data stored in the memory, wherein: (Villasmil; Page 3, Lines 23-31; Page 15 Lines 26-31: The ECU is a computing device (i.e. circuitry) which performs tasks according to operating instructions, the ECU receiving a new block (i.e. global block) which is added to the end of the block chain at the node (i.e. added to a local ledger block chain) which is verified (i.e. validating) an update for the operating instructions of the ECU (i.e. electronic control unit update for electronic control unit data stored in the memory))
the global block to be added to the local ledger block chain includes: 
a cryptographic hash of a current local block in the local ledger block chain; and (Villasmil; Page 11, Lines 11-12; Page 15, Line 31 – Page 16, Line 30: The new block (i.e. global block) includes a hash value (i.e. cryptographic hash) in blockchain meta data including the block hash value of a preceding block in a blockchain (i.e. current local block in the local ledger block chain))
a cryptographic hash of the electronic control unit data stored in the memory to be updated; and (Villasmil; Page 15, Lines 21-24: The install block, is copied to the ECU during the update routine to allow comparison of the hash (i.e. cryptographic hash) of the install block to the value of that same hash as stored in the block chain of the ECU (i.e. electronic control unit data stored in the memory to be updated))
Villasmil does not teach the limitations of claim 1 as follows:
the current local block in the local ledger block chain has a digital signature associated therewith that indicates the global block is from an authorized entity.  

the current local block in the local ledger block chain has a digital signature associated therewith that indicates the global block is from an authorized entity.  (Han; Paras. [0079] & [0084]: Extracting an anonymous ID from a received frame and comparing the anonymous ID to a pre-computed anonymous ID stored locally in the ECU (i.e. current local block in the local ledger block chain has a digital signature associated) in order to authorize a sender of the received frame (i.e. indicates the global block is from an authorized entity))
Han is combinable with Villasmil because both are from the same field of endeavor of management of ECU information received and stored in the ECU. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Villasmil to incorporate the comparing of anonymous IDs for authorizing the sender of received frames in order to improve the security of the system by providing a means by which the origin of received ECU information may be authorized/verified.

Regarding claim 2, Villasmil and Han teach the limitations of claim 1.
Villasmil and Han teach the limitations of claim 2 as follows:
The apparatus of claim 1, wherein the local ledger block chain is stored in a secure array defined by a pair of registers.  (Han; Paras. [0079], [0084] & [0179]: The ECU block chain (i.e. local ledger block chain) is stored in a computer system memory registers for information storage (i.e. secure array defined by a pair of registers))
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 3, Villasmil and Han teach the limitations of claim 1.
Villasmil and Han teach the limitations of claim 3 as follows:
The apparatus of claim 1, wherein the circuitry is configured to store the global block in the memory as a part of the local ledger block chain.  (Villasmil; Page 15, Lines 26-27: The ECU block chain is appended with the new block (i.e. store the global block in the memory as part of the local ledger block chain))

Regarding claim 4, Villasmil and Han teach the limitations of claim 1.
Villasmil and Han teach the limitations of claim 4 as follows:
The apparatus of claim 1, wherein the circuitry is configured to receive multiple global blocks from a global ledger block chain.  (Villasmil; Page 15, Lines 26-31: Each updated version of the operating instructions (i.e. multiple global blocks) are appended to the blockchain copy)

Regarding claim 5, Villasmil and Han teach the limitations of claim 4.
Villasmil and Han teach the limitations of claim 5 as follows:
The apparatus of claim 4, wherein the circuitry is configured to determine whether the multiple global blocks received from the global ledger block chain, by the circuitry are related to the apparatus.  (Han; Paras. [0079] & [0084]: Extracting an anonymous ID from a received frame and comparing the anonymous ID to a pre-computed anonymous ID stored locally in the ECU (i.e. global blocks retrieved from the global ledger block chain are related to the apparatus) in order to authorize a sender of the received frame)
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 6, Villasmil and Han teach the limitations of claim 5.
Villasmil and Han teach the limitations of claim 6 as follows:
The apparatus of claim 5, wherein the circuitry is configured to refrain from adding global blocks to the local ledger block chain, when they are unrelated to the apparatus.  (Han; Paras. [0079] & [0084]: Frames (i.e. global blocks) which are determined to be invalid (i.e. unrelated to the apparatus) during authentication are filtered (i.e. refrain from adding))
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 7, Villasmil and Han teach the limitations of claim 1.
Villasmil and Han teach the limitations of claim 7 as follows:
The apparatus of claim 5, wherein the circuitry is configured to sequentially add global blocks of the multiple global blocks received from the global ledger block chain to the local ledger block chain (Villasmil; Page 15, Lines 26-31: Each updated version of the operating instructions are appended to the end of the blockchain copy as they are produced (i.e. sequentially add global blocks of the multiple global blocks received from the global ledger))
when they are related to the apparatus.  (Han; Paras. [0079] & [0084]: Extracting an anonymous ID from a received frame and comparing the anonymous ID to a pre-computed anonymous ID stored locally in the ECU (i.e. related to the apparatus) in order to authorize a sender of the received frame)
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 8, Villasmil and Han teach the limitations of claim 1.
Villasmil and Han teach the limitations of claim 8 as follows:
The apparatus of claim 1, wherein the global block is added to the local ledger block chain when a previous local block field of the global block matches a current local block field in the current local block of the local ledger block chain.  (Han; Paras. [0079] & [0084]: Extracting an anonymous ID from a received frame (i.e. global block) and comparing the anonymous ID (i.e. previous local block field) to a pre-computed anonymous ID (i.e. current local block field in the current local block) stored locally in the ECU (i.e. local ledger block chain) in order to authorize a sender of the received frame)
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 12, Villasmil teaches the limitations of claim 12 substantially as follows:
An apparatus, comprising: 
a memory; and (Villasmil; Page 3, Lines 23-31: an electronic control unit (ECU) having operating instructions stored (i.e. memory))
circuitry configured to: 
receive a global block from a global ledger block chain; (Villasmil; Page 3, Lines 23-31; Page 15 Lines 26-31: The ECU is a computing device (i.e. circuitry) which performs tasks according to operating instructions, the ECU receiving a new block (i.e. global block from a global ledger block chain))
add the global block to a local ledger block chain for validating an electronic control unit update for electronic control unit data stored in the memory, wherein:  Micron 2018-1753.00/US44 (Villasmil; Page 3, Lines 23-31; Page 15 Lines 26-31: ECU receiving a new block (i.e. global block) which is added to the end of the block chain at the node (i.e. added to a local ledger block chain) which is verified (i.e. validating) an update for the operating instructions of the ECU (i.e. electronic control unit update for electronic control unit data stored in the memory))
BCH Docket No. 1016.0160001the global block to be added to the local ledger block chain includes: 
a cryptographic hash of a current local block in the local ledger block chain; and (Villasmil; Page 11, Lines 11-12; Page 15, Line 31 – Page 16, Line 30: The new block (i.e. global block) includes a hash value (i.e. cryptographic hash) in blockchain meta data including the block hash value of a preceding block in a blockchain (i.e. current local block in the local ledger block chain))
a cryptographic hash of the electronic control unit data stored in the memory to be updated; and (Villasmil; Page 15, Lines 21-24: The install block, is copied to the ECU during the update routine to allow comparison of the hash (i.e. cryptographic hash) of the install block to the value of that same hash as stored in the block chain of the ECU (i.e. electronic control unit data stored in the memory to be updated))
Villasmil does not teach the limitations of claim 12 as follows:
determine if the global block is related to the apparatus; 
the current local block of the local ledger block chain has a digital signature associated therewith that indicates the global block is from an authorized entity.  
However, in the same field of endeavor, Han discloses the limitations of claim 12 as follows:
determine if the global block is related to the apparatus; (Han; Paras. [0079] & [0084]: Extracting an anonymous ID from a received frame and comparing the anonymous ID to a pre-computed anonymous ID stored locally in the ECU (i.e. global block is related to the apparatus) in order to authorize a sender of the received frame)
the current local block of the local ledger block chain has a digital signature associated therewith that indicates the global block is from an authorized entity.  (Han; Paras. [0079] & [0084]: Extracting an anonymous ID from a received frame and comparing the anonymous ID to a pre-computed anonymous ID stored locally in the ECU (i.e. current local block in the local ledger block chain has a digital signature associated) in order to authorize a sender of the received frame (i.e. indicates the global block is from an authorized entity))


Regarding claim 13, Villasmil and Han teach the limitations of claim 12.
Villasmil and Han teach the limitations of claim 13 as follows:
The apparatus of claim 12, wherein the circuitry is further configured to generate the digital signature based on a freshness field of the global block.  (Villasmil; Page 6, Lines 14-18: producing an operating instructions identifier (i.e. digital signature) based on an install time from the install records of the operating instructions update (i.e. freshness field of the global block))

Regarding claim 14, Villasmil and Han teach the limitations of claim 13.
Villasmil and Han teach the limitations of claim 14 as follows:
The apparatus of claim 13, wherein the circuitry determines the freshness field by identifying a previous local block field of the global block.  (Villasmil; Page 6, Lines 9-18: producing an operating instructions identifier based on an install time from the install records of the operating instructions update indicates that a more recent update is available (i.e. freshness field by identifying a previous local block field of the global block))

Regarding claim 15, Villasmil and Han teach the limitations of claim 14.
Villasmil and Han teach the limitations of claim 15 as follows:
The apparatus of claim 14, wherein the current local block of the local ledger block chain and the previous local block field of the global block in the global ledger block chain are the same.  (Villasmil; Page 6, Lines 9-18: A copy of the blockchain (i.e. current local block of the local ledger block chain) is identified to have a more recent version of the installed operating instructions available (i.e. previous local block field of the global block in the global ledger block chain))

Regarding claim 16, Villasmil and Han teach the limitations of claim 12.
Villasmil and Han teach the limitations of claim 16 as follows:
The apparatus of claim 12, wherein the local ledger block chain includes multiple local blocks related to a host assembled in sequential order.  (Villasmil; Page 15, Lines 26-31: Each updated version of the operating instructions are appended to the end of the blockchain copy as they are produced (i.e. multiple local blocks related to a host assembled in sequential order))

Regarding claim 17, Villasmil and Han teach the limitations of claim 12.
Villasmil and Han teach the limitations of claim 17 as follows:
The apparatus of claim 12, wherein the local ledger block chain is stored in a portion of the memory that is inaccessible to a user of the memory.  (Villasmil; Page 5, Lines 14-22: The block chain is stored in the ECU (i.e. portion of the memory) and is access controlled and encrypted (i.e. inaccessible to a user of the memory))

Regarding claim 18, Villasmil teaches the limitations of claim 18 substantially as follows:
A system, comprising: 
a memory; and (Villasmil; Page 3, Lines 23-31: an electronic control unit (ECU) having operating instructions stored (i.e. memory))
circuitry to generate a local ledger block chain for validating an electronic control unit update to electronic control unit data stored in the memory, wherein the Micron 2018-1753.00/US45 BCH Docket No. 1016.0160001local ledger block chain is comprised of a global block from a global ledger block chain, (Villasmil; Page 3, Lines 23-31; Page 15 Lines 26-31: The ECU is a computing device (i.e. circuitry) which performs tasks according to operating instructions, the ECU receiving a new block (i.e. global block from a global ledger block chain) which is added to the end of the block chain at the node (i.e. added to a local ledger block chain) which is verified (i.e. validating) an update for the operating instructions of the ECU (i.e. electronic control unit update for electronic control unit data stored in the memory))
wherein the global block includes: 
a cryptographic hash of a current local block in the local ledger block chain; and (Villasmil; Page 11, Lines 11-12; Page 15, Line 31 – Page 16, Line 30: The new block (i.e. global block) includes a hash value (i.e. cryptographic hash) in blockchain meta data including the block hash value of a preceding block in a blockchain (i.e. current local block in the local ledger block chain))
a cryptographic hash of the electronic control unit data stored in the memory to be updated; and (Villasmil; Page 15, Lines 21-24: The install block, is copied to the ECU during the update routine to allow comparison of the hash (i.e. cryptographic hash) of the install block to the value of that same hash as stored in the block chain of the ECU (i.e. electronic control unit data stored in the memory to be updated))
a host, wherein the host is configured to: 
receive the local ledger block chain from the memory; and validate the electronic control unit update to the electronic control unit data stored in the memory using the received local ledger block chain.  (Villasmil; Page 12, Lines 27-32; Page 15, Lines 21-24: cross checking copies of blockchain data stored across nodes, such as the blockchain stored on the ECU (i.e. local ledger block chain from the memory) and comparing (i.e. validate) the copies, which include install blocks, (i.e. update to the electronic control unit data) to ensure that they are identical)
Villasmil does not teach the limitations of claim 18 as follows:
the current local block of the local ledger block chain has a digital signature associated therewith that indicates the global block is from an authorized entity; and 
However, in the same field of endeavor, Han discloses the limitations of claim 18 as follows:
the current local block of the local ledger block chain has a digital signature associated therewith that indicates the global block is from an authorized entity; and (Han; Paras. [0079] & [0084]: Extracting an anonymous ID from a received frame and comparing the anonymous ID to a pre-computed anonymous ID stored locally in the ECU (i.e. current local block in the local ledger block chain has a digital signature associated) in order to authorize a sender of the received frame (i.e. indicates the global block is from an authorized entity))
Han is combinable with Villasmil because both are from the same field of endeavor of management of ECU information received and stored in the ECU. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Villasmil to incorporate the comparing of anonymous IDs for authorizing the sender of received frames in order to improve the security of the system by providing a means by which the origin of received ECU information may be authorized/verified.

Regarding claim 19, Villasmil and Han teach the limitations of claim 18.
Villasmil and Han teach the limitations of claim 19 as follows:
The system of claim 18, wherein the electronic control unit is at least one of an engine control unit, a board computer, an infotainment control unit, a steering control unit, a light control unit, a transmission control unit, a brake control unit, an air conditioning and heating control unit, an autonomous driving control unit, or an advanced driver-assistance control unit.  (Villasmil; Page 1, Lines 13-31; Page 3, Lines 23-31: The vehicle ECU controls a driver assistance system (i.e. advanced driver-assistance control unit))

Regarding claim 22, Villasmil and Han teach the limitations of claim 18.
Villasmil and Han teach the limitations of claim 22 as follows:
The system of claim 18, wherein the circuitry adds the global block to the local ledger block chain as an immutable record (Villasmil; Page 5, Lines 14-22: The block chain which receives the updated operating instructions (i.e. global block) is stored in the ECU (i.e. local ledger block chain) and is access controlled and encrypted (i.e. immutable record))
when the circuitry determines that a freshness field included in the digital signature is an expected freshness field.  (Villasmil; Page 6, Lines 9-18: an operating instructions identifier (i.e. digital signature) based on an install time from the install records of the operating instructions update indicating that a recent update is available (i.e. freshness field is an expected freshness field))

Regarding claim 23, Villasmil teaches the limitations of claim 23 substantially as follows:
A system comprising:  Micron 2018-1753.00/US46 
BCH Docket No. 1016.0160001a host including a memory; and (Villasmil; Page 3, Lines 23-31: an electronic control unit (ECU) having operating instructions stored (i.e. memory))
circuitry configured to: generate a local ledger block chain for validating an electronic control unit update to electronic control unit data stored in the memory; (Villasmil; Page 3, Lines 23-31; Page 15 Lines 26-31: The ECU is a computing device (i.e. circuitry) which performs tasks according to operating instructions, the ECU receiving a new block (i.e. global block from a global ledger block chain) which is added to the end of the block chain at the node (i.e. added to a local ledger block chain) which is verified (i.e. validating) an update for the operating instructions of the ECU (i.e. electronic control unit update for electronic control unit data stored in the memory))
receive global blocks from a global ledger block chain, (Villasmil; Page 3, Lines 23-31; Page 15 Lines 26-31: The ECU is a computing device (i.e. circuitry) which performs tasks according to operating instructions, the ECU receiving a new block (i.e. global block from a global ledger block chain))
wherein the local ledger block chain is comprised of global blocks from the global ledger block chain; (Villasmil; Page 15, Lines 26-27: The ECU block chain is appended with the new block (i.e. comprised of global blocks from the global ledger block chain))
add a first portion of the global blocks to the local ledger block chain (Villasmil; Page 15, Lines 26-27: The ECU block chain is appended with the new block (i.e. first portion of the global blocks to the local ledger block chain))
Villasmil does not teach the limitations of claim 23 as follows:
when a digital signature associated with each of the global blocks of the first portion is verified by the circuitry to be related to the host; and 
discard a second portion of the received global blocks when the second portion of the global blocks are unrelated to the host.  
However, in the same field of endeavor, Han discloses the limitations of claim 23 as follows:
when a digital signature associated with each of the global blocks of the first portion is verified by the circuitry to be related to the host; and (Han; Paras. [0079] & [0084]: Extracting an anonymous ID from a received frame and comparing the anonymous ID to a pre-computed anonymous ID stored locally in the ECU (i.e. global block is verified by the circuitry to be related to the host) in order to authorize a sender of the received frame)
discard a second portion of the received global blocks when the second portion of the global blocks are unrelated to the host.  (Han; Paras. [0079] & [0084]: Frames which are determined to be invalid (i.e. unrelated to the host) during authentication (i.e. second portion of received global blocks) are filtered (i.e. discard))
Han is combinable with Villasmil because both are from the same field of endeavor of management of ECU information received and stored in the ECU. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Villasmil to incorporate the comparing of anonymous IDs for authorizing the sender of received frames in order to improve the security of the system by providing a means by which the origin of received ECU information may be authorized/verified.

Regarding claim 24, Villasmil and Han teach the limitations of claim 23.
Villasmil and Han teach the limitations of claim 24 as follows:
The system of claim 23, wherein each of the global blocks of the first portion include a freshness field used to generate the digital signature.  (Villasmil; Page 6, Lines 14-18: producing an operating instructions identifier (i.e. digital signature) based on an install time from the install records of the operating instructions update (i.e. freshness field of the global block))

Regarding claim 25, Villasmil and Han teach the limitations of claim 24.
Villasmil and Han teach the limitations of claim 25 as follows:
The system of claim 24, wherein the freshness field for each of the global blocks of the first portion corresponds to a current local block of the local ledger block chain.  (Villasmil; Page 6, Lines 9-18: producing an operating instructions identifier based on an install time from the install records of the operating instructions update indicates that a more recent update is available (i.e. freshness field for each of the global blocks of the first portion corresponds to a current local block of the local ledger block chain))

Regarding claim 26, Villasmil and Han teach the limitations of claim 23.
Villasmil and Han teach the limitations of claim 26 as follows:
The system of claim 23, wherein the global blocks of the first portion are added to the local ledger block chain in sequential order and stored in the memory associated with the host. (Villasmil; Page 15, Lines 26-31: Each updated version of the operating instructions (i.e. global blocks) are appended to the end of the blockchain copy as they are produced (i.e. added to the local ledger block chain in sequential order and stored in the memory associated with the host))

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Villasmil (WO 2019/034621 A1), in view of Han (US 2015/0089236 A1), as applied to claim 1, further in view of Ricci (US 2014/0310702 A1).
 Regarding claim 9, Villasmil and Han teach the limitations of claim 1.
Villasmil and Han do not teach the limitations of claim 9 as follows:
The apparatus of claim 1, wherein the authorized entity is a vehicle manufacturer.   
However, in the same field of endeavor, Ricci discloses the limitations of claim 9 as follows:
The apparatus of claim 1, wherein the authorized entity is a vehicle manufacturer.  (Ricci; Para. [0438]: a manufacturer offers value-added services to be integrated into the vehicle information systems (i.e. authorized entity is a vehicle manufacturer)) 
Ricci is combinable with Villasmil and Han because all are from the same field of endeavor of sending updated information to a vehicle information system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Villasmil and Han to incorporate the sender of vehicle service information being the manufacturer of the vehicle in order to .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Villasmil (WO 2019/034621 A1), in view of Han (US 2015/0089236 A1), as applied to claim 1, further in view of Rible (US 20080270648 A1).
 Regarding claim 10, Villasmil and Han teach the limitations of claim 1.
Villasmil and Han do not teach the limitations of claim 10 as follows:
The apparatus of claim 1, wherein: the memory comprises an array of memory cells; and the circuitry includes a pair of registers configured to define the array. 
However, in the same field of endeavor, 10 discloses the limitations of claim 10 as follows:
The apparatus of claim 1, wherein: the memory comprises an array of memory cells; and the circuitry includes a pair of registers configured to define the array.  (Rible; Paras. [0011]-[0013], [0044]: The computer (i.e. circuitry) includes an instruction area which includes a number of registers (i.e. pair of registers) which allow communication between processors arranged as a multidimensional array (i.e. array of memory cells) (i.e. define the array)) 
Rible is combinable with Villasmil and Han because all are from the same field of endeavor of management of received and stored information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Villasmil and Han to incorporate the structure of memory including registers for an array of processors as in Rible in order to 

Regarding claim 11, Villasmil, Han and Rible teach the limitations of claim 10.
Villasmil, Han and Rible teach the limitations of claim 11 as follows:
The apparatus of claim 10, wherein the pair of registers includes: a register configured to define an address of the array; and a register configured to define a size of the array.  (Rible; Paras. [0011]-[0013], [0044]: Register having bits programmed to address the multiple data paths (i.e. define an address of the array) limited to the set of processors arranged as an array (i.e. define a size of the array)) 
The same motivation to combine as in claim 10 is applicable to the instant claim.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Villasmil (WO 2019/034621 A1), in view of Han (US 2015/0089236 A1), as applied to claim 18, further in view of Factor (US 2005/0097266 A1).
 Regarding claim 20, Villasmil and Han teach the limitations of claim 18.
Villasmil and Han do not teach the limitations of claim 20 as follows:
The system of claim 18, wherein the circuitry removes a local block from the local ledger block chain when the local ledger block chain has reached a threshold.   
However, in the same field of endeavor, Factor discloses the limitations of claim 20 as follows:
The system of claim 18, wherein the circuitry removes a local block from the local ledger block chain when the local ledger block chain has reached a threshold.  (Factor; Paras. [0009] & [0070]: A page containing chained blocks is deleted (i.e. removes a local block from the local ledger block chain) when the page is hardened (i.e. no longer requires protection) (i.e. reached a threshold)) 
Factor is combinable with Villasmil and Han because all are from the same field of endeavor of management of received/stored information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Villasmil and Han to incorporate the deletion of block chain blocks based on a criteria as in Factor in order to expand the functionality of the system by providing a means by which storage space on the ledger may be liberated for additional storage.

Regarding claim 21, Villasmil, Han and Factor teach the limitations of claim 20.
Villasmil, Han and Factor teach the limitations of claim 21 as follows:
The system of claim 20, wherein the circuitry removes the local block from the local ledger block chain by executing firmware to alter the root of the local ledger block chain.  (Factor; Paras. [0008]-[0009] & [0070]: A page containing chained blocks is deleted (i.e. removes a local block from the local ledger block chain) by a an implemented software when the page is hardened (i.e. no longer requires protection) (i.e. executing firmware to alter the root of the local ledger block chain))
The same motivation to combine as in claim 20 is applicable to the instant claim.

Prior Art Considered But Not Relied Upon
	Ando (US 2019/0299927 A1) which teaches ECUs which manage a block chain for storing vehicle information updates.
Ahmed (US 2020/0296559 A1) which teaches an ECU of a vehicle which is configured to store a blockchain associated with the vehicle for managing telematics data of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/B.I.N./Examiner, Art Unit 2438  

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498